Name: COMMISSION REGULATION (EC) No 775/96 of 26 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 104/22 I EN Official Journal of the European Communities z/. 4. COMMISSION REGULATION (EC) No 775/96 of 26 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 307, 20. 12 . 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . f4) OJ No L 22, 31 . 1 . 1995, p. 1 . 27. 4. 96 EN Official Journal of the European Communities No L 104/23 ANNEX to the Commission Regulation of 26 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables f.ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 20 052 060 97,0 80,2 0805 30 20 052 204 130,6 88,8 064 59,6 220 74,0 066 41,7 388 87,2 068 62,3 400 66,7 204 95,2 512 54,8 208 44,0 520 66,5 212 97,5 524 100,8 624 119,2 528 74,9 999 77,4 600 69,7 0707 00 15 052 97,0 624 91,1 053 156,2 999 82,3 060 61,0 0808 10 61 , 0808 10 63, 0808 10 69 052 64,0 066 53,8 064 78,6 068 69,1 284 75,5 204 144,3 388 71,9 624 87,1 400 74,5 999 95,5 404 65,4 0709 10 10 220 120,3 416 72,7 999 120,3 508 93,3 0709 90 75 052 72,5 512 72,3 204 77,5 524 83,2 412 54,2 528 75,0 624 151,9 624 86,5 999 89,0 728 107,3 0805 10 11 , 0805 10 15, 800 78,0 0805 10 19 052 55,9 804 105,7 204 40,9 999 80,3 208 58,0 0808 20 37 039 90,4 212 71,7 052 138,2 220 53,3 064 72,5 388 40,5 388 63,7 400 39,9 400 79,6 436 41,6 512 66,8 448 38,9 528 75,6 528 53,6 624 79,0 600 46,4 728 115,4 624 47,2 800 55,8 625 36,7 804 112,9 \ 999 48,0 999 86,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 1 7). Code '999' stands for 'of other origin '.